DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “means for acquiring” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “acquiring” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 20 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
– processor (page 15 of specification)   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (US Patent Application Publication 2011/0289568), and further in view of Fukuda et al (US Patent Application Publication 2021/0250203). Hereinafter Uchiyama and Fukuda.

Regarding claim 1, Uchiyama discloses a communication control device (residential gateway) comprising: 
a processor (the residential gateway includes CPU, where the CPU executes various programs stored in the ROM and governs overall control, paragraphs [0056], [0066]) configured to: 
acquire identification information of a communication terminal from the communication terminal that is authenticated by communication via a wide area communication network (the access manager includes authenticating unit, where the authenticating unit conducts authentication process to confirm whether the storage device is being used by those who have authority to access the local network, paragraphs [0035] – [0036]; where the access manager is replaced with a residential gateway, and the storage device is being replaced with a tag, paragraph [0048]; the residential gateway manages access to the home network via the wide area network, paragraph [0050]; the tag is portable device having an ID for uniquely identifying the tag and storage area to store information, paragraph [0052]; the portable device (tag) is the communication terminal); and 
when the identification information is included in a storage storing an information set in which associated are (i) the identification information of the communication terminal (the access manager includes authenticating unit, where the authenticating unit conducts authentication process to confirm whether the storage device is being used by those who have authority to access the local network, paragraphs [0035] – [0036]; where the storage device is being replaced with a tag, paragraph [0048]; the tag is portable device having an ID for uniquely identifying the tag and storage area to store information, paragraph [0052]; the ID identifying the tag is the identification information of the communication terminal) and (ii) connection unit information indicating a connection unit that is predetermined for the communication terminal in a narrow area communication network different from the wide area communication network (the access manager includes authenticating unit, where the authenticating unit conducts authentication process to confirm whether the storage device is being used by those who have authority to access the local network, paragraphs [0035] – [0036]; where the storage device is being replaced with a tag, paragraph [0048]; the tag is portable device having an ID for uniquely identifying the tag and storage area to store information, paragraph [0052]; the ID identifying the storage area is the identification information of the specific connection unit information that indicates the connection in the narrow area communication network (i.e. the local area network that requires authorization to access) different from the wide area communication network).
However, Uchiyama does not explicitly disclose “identification information” include “specific connection unit information indicating a specific connection unit that is predetermined for the communication terminal in a narrow area communication network different from the wide area communication network,” and “perform control such that the communication terminal is connected to the specific connection unit as a connection destination of the communication terminal, based on the specific connection unit information of the information set including the acquired identification information.”
Fukuda discloses “identification information” include “specific connection unit information indicating a specific connection unit that is predetermined for the communication terminal in a narrow area communication network different from the wide area communication network” as user terminal transmits authentication request to authentication processing unit of the network control device, and the authentication processing unit executes authentication processing on the basis of the information included in the authentication request, where the authentication request includes at least one of the user identifier, terminal ID, or the tunnel identifier (connection destination VNI (VXLAN Network Identifier)) for identifying the virtual tunnel set to the user terminal issued from the network control device (paragraph [0111]), and “perform control such that the communication terminal is connected to the specific connection unit as a connection destination of the communication terminal, based on the specific connection unit information of the information set including the acquired identification information” as the network control device sets the IP address for an appropriate interface of the user terminal, and sets a VXLAN-based tunnel by inputting the setting of the VXLAN for the VTEP (virtual tunnel end point) that is setting target on the basis of the MAC address of the user terminal and the VNI (paragraphs [0094] – [0097]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchiyama and Fukuda before him or her, to incorporate the network control device as taught by Fukuda, to improve the access manager of Uchiyama to configure the network for setting a virtual network. The motivation for doing so would have been to using a simpler network configuration to establish a tunnel connection between a user terminal and a service provider (paragraph [0040] of Fukuda).

Regarding claim 2, Uchiyama and Fukuda disclose the communication control device according to claim 1, but Uchiyama does not explicitly disclose wherein the specific connection unit is a virtual connection unit in which at least a part of a connection device that connects the communication terminal to the narrow area communication network is virtualized.
Fukuda discloses “wherein the specific connection unit is a virtual connection unit in which at least a part of a connection device that connects the communication terminal to the narrow area communication network is virtualized” as the network control device sets the IP address for an appropriate interface of the user terminal, and sets a VXLAN-based tunnel by inputting the setting of the VXLAN for the VTEP (virtual tunnel end point) that is setting target on the basis of the MAC address of the user terminal and the VNI (paragraphs [0094] – [0097]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchiyama and Fukuda before him or her, to incorporate the network control device as taught by Fukuda, to improve the access manager of Uchiyama to configure the network for setting a virtual network. The motivation for doing so would have been to using a simpler network configuration to establish a tunnel connection between a user terminal and a service provider (paragraph [0040] of Fukuda).

Regarding claim 3, Uchiyama and Fukuda disclose the communication control device according to claim 2, but Uchiyama does not explicitly disclose wherein the narrow area communication network is constructed in a hierarchical structure, and the specific connection unit is constructed for each layer of the hierarchical structure.
Fukuda discloses “wherein the narrow area communication network is constructed in a hierarchical structure, and the specific connection unit is constructed for each layer of the hierarchical structure” as the network control device sets the IP address for an appropriate interface of the user terminal, and sets a VXLAN-based tunnel by inputting the setting of the VXLAN for the VTEP (virtual tunnel end point) that is setting target on the basis of the MAC address of the user terminal and the VNI (paragraphs [0094] – [0097]). The VTEP is created at the POI (point of interface) layer and the user terminal layer.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchiyama and Fukuda before him or her, to incorporate the network control device as taught by Fukuda, to improve the access manager of Uchiyama to configure the network for setting a virtual network. The motivation for doing so would have been to using a simpler network configuration to establish a tunnel connection between a user terminal and a service provider (paragraph [0040] of Fukuda).

Regarding claim 4, Uchiyama and Fukuda disclose the communication control device according to claim 1, but Uchiyama does not explicitly disclose wherein the processor is configured to perform control such that the communication terminal and the specific connection unit are connected by a secret line.
Fukuda discloses “wherein the processor is configured to perform control such that the communication terminal and the specific connection unit are connected by a secret line” as the network control device sets the IP address for an appropriate interface of the user terminal, and sets a VXLAN-based tunnel by inputting the setting of the VXLAN for the VTEP (virtual tunnel end point) that is setting target on the basis of the MAC address of the user terminal and the VNI (paragraphs [0094] – [0097]). The VXLAN connection is a secret (private) line.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchiyama and Fukuda before him or her, to incorporate the network control device as taught by Fukuda, to improve the access manager of Uchiyama to configure the network for setting a virtual network. The motivation for doing so would have been to using a simpler network configuration to establish a tunnel connection between a user terminal and a service provider (paragraph [0040] of Fukuda).

Regarding claim 5, Uchiyama and Fukuda disclose the communication control device according to claim 2, but Uchiyama does not explicitly disclose wherein the processor is configured to perform control such that the communication terminal and the specific connection unit are connected by a secret line.
Fukuda discloses “wherein the processor is configured to perform control such that the communication terminal and the specific connection unit are connected by a secret line” as the network control device sets the IP address for an appropriate interface of the user terminal, and sets a VXLAN-based tunnel by inputting the setting of the VXLAN for the VTEP (virtual tunnel end point) that is setting target on the basis of the MAC address of the user terminal and the VNI (paragraphs [0094] – [0097]). The VXLAN connection is a secret (private) line.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchiyama and Fukuda before him or her, to incorporate the network control device as taught by Fukuda, to improve the access manager of Uchiyama to configure the network for setting a virtual network. The motivation for doing so would have been to using a simpler network configuration to establish a tunnel connection between a user terminal and a service provider (paragraph [0040] of Fukuda).

Regarding claim 6, Uchiyama and Fukuda disclose the communication control device according to claim 3, but Uchiyama does not explicitly disclose wherein the processor is configured to perform control such that the communication terminal and the specific connection unit are connected by a secret line.
Fukuda discloses “wherein the processor is configured to perform control such that the communication terminal and the specific connection unit are connected by a secret line” as the network control device sets the IP address for an appropriate interface of the user terminal, and sets a VXLAN-based tunnel by inputting the setting of the VXLAN for the VTEP (virtual tunnel end point) that is setting target on the basis of the MAC address of the user terminal and the VNI (paragraphs [0094] – [0097]). The VXLAN connection is a secret (private) line.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchiyama and Fukuda before him or her, to incorporate the network control device as taught by Fukuda, to improve the access manager of Uchiyama to configure the network for setting a virtual network. The motivation for doing so would have been to using a simpler network configuration to establish a tunnel connection between a user terminal and a service provider (paragraph [0040] of Fukuda).

Regarding claim 7, Uchiyama and Fukuda disclose the communication control device according to claim 1, Uchiyama discloses wherein the communication terminal is a terminal capable of performing wireless communication with the wide area communication network (a mobile device can access a home network only when identification information of the tag can be acquired, i.e. a user of the mobile device is considered to be an authenticated user who is allowed to access the home network when the mobile device and the tag establish communication to the home network via the wide area network, paragraph [0084]; the connection between the tag and the residential gateway and the connection between the tag and the mobile device may be physical or logical, where the connection is performed by near field connection or USB terminal, paragraph [0052]; the tag is the communication terminal that communicates with the mobile device to perform wireless communication via the wide area network).

Regarding claim 8, Uchiyama and Fukuda disclose the communication control device according to claim 2, Uchiyama discloses wherein the communication terminal is a terminal capable of performing wireless communication with the wide area communication network (a mobile device can access a home network only when identification information of the tag can be acquired, i.e. a user of the mobile device is considered to be an authenticated user who is allowed to access the home network when the mobile device and the tag establish communication to the home network via the wide area network, paragraph [0084]; the connection between the tag and the residential gateway and the connection between the tag and the mobile device may be physical or logical, where the connection is performed by near field connection or USB terminal, paragraph [0052]; the tag is the communication terminal that communicates with the mobile device to perform wireless communication via the wide area network).

Regarding claim 9, Uchiyama and Fukuda disclose the communication control device according to claim 3, Uchiyama discloses wherein the communication terminal is a terminal capable of performing wireless communication with the wide area communication network (a mobile device can access a home network only when identification information of the tag can be acquired, i.e. a user of the mobile device is considered to be an authenticated user who is allowed to access the home network when the mobile device and the tag establish communication to the home network via the wide area network, paragraph [0084]; the connection between the tag and the residential gateway and the connection between the tag and the mobile device may be physical or logical, where the connection is performed by near field connection or USB terminal, paragraph [0052]; the tag is the communication terminal that communicates with the mobile device to perform wireless communication via the wide area network).

Regarding claim 10, Uchiyama and Fukuda disclose the communication control device according to claim 4, Uchiyama discloses wherein the communication terminal is a terminal capable of performing wireless communication with the wide area communication network (a mobile device can access a home network only when identification information of the tag can be acquired, i.e. a user of the mobile device is considered to be an authenticated user who is allowed to access the home network when the mobile device and the tag establish communication to the home network via the wide area network, paragraph [0084]; the connection between the tag and the residential gateway and the connection between the tag and the mobile device may be physical or logical, where the connection is performed by near field connection or USB terminal, paragraph [0052]; the tag is the communication terminal that communicates with the mobile device to perform wireless communication via the wide area network).

Regarding claim 11, Uchiyama and Fukuda disclose the communication control device according to claim 5, Uchiyama discloses wherein the communication terminal is a terminal capable of performing wireless communication with the wide area communication network (a mobile device can access a home network only when identification information of the tag can be acquired, i.e. a user of the mobile device is considered to be an authenticated user who is allowed to access the home network when the mobile device and the tag establish communication to the home network via the wide area network, paragraph [0084]; the connection between the tag and the residential gateway and the connection between the tag and the mobile device may be physical or logical, where the connection is performed by near field connection or USB terminal, paragraph [0052]; the tag is the communication terminal that communicates with the mobile device to perform wireless communication via the wide area network).

Regarding claim 12, Uchiyama and Fukuda disclose the communication control device according to claim 6, Uchiyama discloses wherein the communication terminal is a terminal capable of performing wireless communication with the wide area communication network (a mobile device can access a home network only when identification information of the tag can be acquired, i.e. a user of the mobile device is considered to be an authenticated user who is allowed to access the home network when the mobile device and the tag establish communication to the home network via the wide area network, paragraph [0084]; the connection between the tag and the residential gateway and the connection between the tag and the mobile device may be physical or logical, where the connection is performed by near field connection or USB terminal, paragraph [0052]; the tag is the communication terminal that communicates with the mobile device to perform wireless communication via the wide area network).

Regarding claim 13, Uchiyama and Fukuda disclose the communication control device according to claim 1, Uchiyama discloses wherein the communication terminal is a terminal capable of performing wired communication with the wide area communication network (a mobile device can access a home network only when identification information of the tag can be acquired, i.e. a user of the mobile device is considered to be an authenticated user who is allowed to access the home network when the mobile device and the tag establish communication to the home network via the wide area network, paragraph [0084]; the connection between the tag and the residential gateway and the connection between the tag and the mobile device may be physical or logical, where the connection is performed by near field connection or USB terminal, paragraph [0052]; the tag is the communication terminal that communicates with the mobile device to perform wireless communication via the wide area network).

Regarding claim 14, Uchiyama and Fukuda disclose the communication control device according to claim 2, Uchiyama discloses wherein the communication terminal is a terminal capable of performing wired communication with the wide area communication network (a mobile device can access a home network only when identification information of the tag can be acquired, i.e. a user of the mobile device is considered to be an authenticated user who is allowed to access the home network when the mobile device and the tag establish communication to the home network via the wide area network, paragraph [0084]; the connection between the tag and the residential gateway and the connection between the tag and the mobile device may be physical or logical, where the connection is performed by near field connection or USB terminal, paragraph [0052]; the tag is the communication terminal that communicates with the mobile device to perform wireless communication via the wide area network).

Regarding claim 15, Uchiyama and Fukuda disclose the communication control device according to claim 3, Uchiyama discloses wherein the communication terminal is a terminal capable of performing wired communication with the wide area communication network (a mobile device can access a home network only when identification information of the tag can be acquired, i.e. a user of the mobile device is considered to be an authenticated user who is allowed to access the home network when the mobile device and the tag establish communication to the home network via the wide area network, paragraph [0084]; the connection between the tag and the residential gateway and the connection between the tag and the mobile device may be physical or logical, where the connection is performed by near field connection or USB terminal, paragraph [0052]; the tag is the communication terminal that communicates with the mobile device to perform wireless communication via the wide area network).

Regarding claim 16, Uchiyama and Fukuda disclose the communication control device according to claim 4, Uchiyama discloses wherein the communication terminal is a terminal capable of performing wired communication with the wide area communication network (a mobile device can access a home network only when identification information of the tag can be acquired, i.e. a user of the mobile device is considered to be an authenticated user who is allowed to access the home network when the mobile device and the tag establish communication to the home network via the wide area network, paragraph [0084]; the connection between the tag and the residential gateway and the connection between the tag and the mobile device may be physical or logical, where the connection is performed by near field connection or USB terminal, paragraph [0052]; the tag is the communication terminal that communicates with the mobile device to perform wireless communication via the wide area network).

Regarding claim 17, Uchiyama and Fukuda disclose the communication control device according to claim 5, Uchiyama discloses wherein the communication terminal is a terminal capable of performing wired communication with the wide area communication network (a mobile device can access a home network only when identification information of the tag can be acquired, i.e. a user of the mobile device is considered to be an authenticated user who is allowed to access the home network when the mobile device and the tag establish communication to the home network via the wide area network, paragraph [0084]; the connection between the tag and the residential gateway and the connection between the tag and the mobile device may be physical or logical, where the connection is performed by near field connection or USB terminal, paragraph [0052]; the tag is the communication terminal that communicates with the mobile device to perform wireless communication via the wide area network).

Regarding claim 18, Uchiyama and Fukuda disclose the communication control device according to claim 6, Uchiyama discloses wherein the communication terminal is a terminal capable of performing wired communication with the wide area communication network (a mobile device can access a home network only when identification information of the tag can be acquired, i.e. a user of the mobile device is considered to be an authenticated user who is allowed to access the home network when the mobile device and the tag establish communication to the home network via the wide area network, paragraph [0084]; the connection between the tag and the residential gateway and the connection between the tag and the mobile device may be physical or logical, where the connection is performed by near field connection or USB terminal, paragraph [0052]; the tag is the communication terminal that communicates with the mobile device to perform wireless communication via the wide area network).

Regarding claim 19, Uchiyama discloses a non-transitory computer readable medium storing a program that causes a processor to perform communication control processing (the residential gateway includes CPU, where the CPU executes various programs stored in the ROM and governs overall control, paragraphs [0056], [0066]), the communication control processing comprising: 
acquiring identification information of a communication terminal from the communication terminal that is authenticated by communication via a wide area communication network (the access manager includes authenticating unit, where the authenticating unit conducts authentication process to confirm whether the storage device is being used by those who have authority to access the local network, paragraphs [0035] – [0036]; where the access manager is replaced with a residential gateway, and the storage device is being replaced with a tag, paragraph [0048]; the residential gateway manages access to the home network via the wide area network, paragraph [0050]; the tag is portable device having an ID for uniquely identifying the tag and storage area to store information, paragraph [0052]; the portable device (tag) is the communication terminal); and 
when the identification information is included in a storage storing an information set in which associated are (i) the identification information of the communication terminal (the access manager includes authenticating unit, where the authenticating unit conducts authentication process to confirm whether the storage device is being used by those who have authority to access the local network, paragraphs [0035] – [0036]; where the storage device is being replaced with a tag, paragraph [0048]; the tag is portable device having an ID for uniquely identifying the tag and storage area to store information, paragraph [0052]; the ID identifying the tag is the identification information of the communication terminal) and (ii) connection unit information indicating a connection unit that is predetermined for the communication terminal in a narrow area communication network different from the wide area communication network (the access manager includes authenticating unit, where the authenticating unit conducts authentication process to confirm whether the storage device is being used by those who have authority to access the local network, paragraphs [0035] – [0036]; where the storage device is being replaced with a tag, paragraph [0048]; the tag is portable device having an ID for uniquely identifying the tag and storage area to store information, paragraph [0052]; the ID identifying the storage area is the identification information of the specific connection unit information that indicates the connection in the narrow area communication network (i.e. the local area network that requires authorization to access) different from the wide area communication network).
However, Uchiyama does not explicitly disclose “identification information” include “specific connection unit information indicating a specific connection unit that is predetermined for the communication terminal in a narrow area communication network different from the wide area communication network,” and “performing control such that the communication terminal is connected to the specific connection unit as a connection destination of the communication terminal, based on the specific connection unit information of the information set including the acquired identification information.”
Fukuda discloses “identification information” include “specific connection unit information indicating a specific connection unit that is predetermined for the communication terminal in a narrow area communication network different from the wide area communication network” as user terminal transmits authentication request to authentication processing unit of the network control device, and the authentication processing unit executes authentication processing on the basis of the information included in the authentication request, where the authentication request includes at least one of the user identifier, terminal ID, or the tunnel identifier (connection destination VNI (VXLAN Network Identifier)) for identifying the virtual tunnel set to the user terminal issued from the network control device (paragraph [0111]), and “performing control such that the communication terminal is connected to the specific connection unit as a connection destination of the communication terminal, based on the specific connection unit information of the information set including the acquired identification information” as the network control device sets the IP address for an appropriate interface of the user terminal, and sets a VXLAN-based tunnel by inputting the setting of the VXLAN for the VTEP (virtual tunnel end point) that is setting target on the basis of the MAC address of the user terminal and the VNI (paragraphs [0094] – [0097]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchiyama and Fukuda before him or her, to incorporate the network control device as taught by Fukuda, to improve the access manager of Uchiyama to configure the network for setting a virtual network. The motivation for doing so would have been to using a simpler network configuration to establish a tunnel connection between a user terminal and a service provider (paragraph [0040] of Fukuda).

Regarding claim 20, Uchiyama discloses a communication control device (residential gateway) comprising: 
means (the residential gateway includes CPU, where the CPU executes various programs stored in the ROM and governs overall control, paragraphs [0056], [0066]) for 
acquiring identification information of a communication terminal from the communication terminal that is authenticated by communication via a wide area communication network (the access manager includes authenticating unit, where the authenticating unit conducts authentication process to confirm whether the storage device is being used by those who have authority to access the local network, paragraphs [0035] – [0036]; where the access manager is replaced with a residential gateway, and the storage device is being replaced with a tag, paragraph [0048]; the residential gateway manages access to the home network via the wide area network, paragraph [0050]; the tag is portable device having an ID for uniquely identifying the tag and storage area to store information, paragraph [0052]; the portable device (tag) is the communication terminal); and 
when the identification information is included in a storage storing an information set in which associated are (i) the identification information of the communication terminal (the access manager includes authenticating unit, where the authenticating unit conducts authentication process to confirm whether the storage device is being used by those who have authority to access the local network, paragraphs [0035] – [0036]; where the storage device is being replaced with a tag, paragraph [0048]; the tag is portable device having an ID for uniquely identifying the tag and storage area to store information, paragraph [0052]; the ID identifying the tag is the identification information of the communication terminal) and (ii) connection unit information indicating a connection unit t that is predetermined for the communication terminal in a narrow area communication network different from the wide area communication network (the access manager includes authenticating unit, where the authenticating unit conducts authentication process to confirm whether the storage device is being used by those who have authority to access the local network, paragraphs [0035] – [0036]; where the storage device is being replaced with a tag, paragraph [0048]; the tag is portable device having an ID for uniquely identifying the tag and storage area to store information, paragraph [0052]; the ID identifying the storage area is the identification information of the specific connection unit information that indicates the connection in the narrow area communication network (i.e. the local area network that requires authorization to access) different from the wide area communication network).  
However, Uchiyama does not explicitly disclose “identification information” include “specific connection unit information indicating a specific connection unit that is predetermined for the communication terminal in a narrow area communication network different from the wide area communication network,” and “performing control such that the communication terminal is connected to the specific connection unit as a connection destination of the communication terminal, based on the specific connection unit information of the information set including the acquired identification information.”
Fukuda discloses “identification information” include “specific connection unit information indicating a specific connection unit that is predetermined for the communication terminal in a narrow area communication network different from the wide area communication network” as user terminal transmits authentication request to authentication processing unit of the network control device, and the authentication processing unit executes authentication processing on the basis of the information included in the authentication request, where the authentication request includes at least one of the user identifier, terminal ID, or the tunnel identifier (connection destination VNI (VXLAN Network Identifier)) for identifying the virtual tunnel set to the user terminal issued from the network control device (paragraph [0111]), and “performing control such that the communication terminal is connected to the specific connection unit as a connection destination of the communication terminal, based on the specific connection unit information of the information set including the acquired identification information” as the network control device sets the IP address for an appropriate interface of the user terminal, and sets a VXLAN-based tunnel by inputting the setting of the VXLAN for the VTEP (virtual tunnel end point) that is setting target on the basis of the MAC address of the user terminal and the VNI (paragraphs [0094] – [0097]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchiyama and Fukuda before him or her, to incorporate the network control device as taught by Fukuda, to improve the access manager of Uchiyama to configure the network for setting a virtual network. The motivation for doing so would have been to using a simpler network configuration to establish a tunnel connection between a user terminal and a service provider (paragraph [0040] of Fukuda).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
James Kenneth DUDA – receive first VXLAN information associated with first computing device from a first leaf network device and by a first intermediate device, store the first VXLAN information in a first database entry on the first intermediate network device, send a first copy of the first database entry to a higher-tier network device by a second database server, and sends a second copy of the first database entry to a third database server
RAMACHANDRAN et al – detects a data flow and an associated originating interface on a network, determines a first link over which to forward the data flow, transmits the data flow over the determined link, receives a return data flow and moves a forward direction of the return data flow to a new path if the data flow arrived via a link other than the first link, where the connectivity includes a private wide area network (WAN) or a virtual private network (VPN)
 BARTON et al – the access gateway performing an update to policy information stored at the access gateway, determining to transmit updated policy information to the mobile device, transmitting a ticket to the mobile device that is configured to provide authentication in connection with creating a virtual private network (VPN) tunnel
Wei LIN – the VXLAN gateway receives IP configuration command and carries the VTEP-IP configuration, where the VXLAN network bridge receives IP configuration instruction of network protocol address and the VTEP-IP carrying instruction in the configuration establishing BGP neighbor border, and creating a VXLAN tunnel with the different BGP neighbor with the VTEP-IP

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468